Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 6, 2019

                                       No. 04-19-00243-CV

                            IN THE INTEREST OF K.R., A CHILD

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00026
                       The Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        This is an appeal from an order of termination in which the trial court terminated
appellant’s parental rights. Appellant’s court-appointed counsel filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which counsel concluded the
appeal is without merit. Counsel provided appellant with a copy of the brief, informed appellant
of his right to review the record, and advised appellant of his right to file a pro se brief. On June
18, 2019, this court ordered that if appellant desired to file a pro se brief, he was required to do
so on or before July 19, 2019. Appellant requested and was provided a copy of the record but did
not file a pro se brief or a motion for extension of time to file a pro se brief. The State waived its
right to file an appellee’s brief.
        On October 2, 2019, after reviewing the record and counsel’s brief, we agreed the appeal
is frivolous and without merit and issued an opinion affirming the trial court’s order of
termination. Appellant was required to file any motion for rehearing or motion for
reconsideration en banc by no later than October 17, 2019. See TEX. R. APP. P. 49.1, 49.7.
Appellant did not do so. On October 23, 2019, appellant filed a motion stating only: “I would
like to file a pro se brief. I would like to file a[n] extension of time to file brief.” The motion is
DENIED.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court